Citation Nr: 1532855	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-02 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residual left wrist strain with osteopenia and nonunion, status-post left scaphoid fracture


REPRESENTATION

Appellant represented by:	Mark H. Allenbaugh, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2000 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. §§ 20.600, 3.103(e).  The purpose of the regulation of representatives, agents, attorneys, and other individuals is to ensure that claimants for VA benefits have responsible, qualified representation in the preparation, presentation, and prosecution of claims for veterans' benefits.  38 C.F.R. § 14.626.  Representation means the acts associated with representing a claimant in a proceeding before VA pursuant to a properly executed and filed VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Individual as Claimant's Representative."  38 C.F.R. § 14.627(m). 

The evidence shows that the Veteran executed a VA Form 21-22 in March 2005 appointing Disabled American Veterans (DAV) as his authorized representative.  The March 2005 VA Form 21-22 reflects that that representation was revoked in March 2011.  In May 2011, the Veteran executed a VA Form 21-22a appointing Mark H. Allenbaugh, an accredited attorney, as his authorized representative.  The Veteran did not impose any limitation on that representation.

Pertinent regulations dictate that the Statement of the Case (SOC) will be forwarded to the appellant and a separate copy provided to his representative.  See 38 C.F.R. § 19.30.  In this case, the cover letter accompanying a January 2012 SOC issued for the matter currently on appeal indicates that a copy of the SOC was sent to DAV, not to the Veteran's current authorized representative.  As such, the Board finds that the record does not show that the Veteran was provided full right to representation at that stage of his appeal.

In addition, pertinent regulations dictate that, where a Veteran requests a hearing before a member of the Board, the AOJ must notify both the appellant and his representative of the place and time of the scheduled Board hearing.  See 38 C.F.R. § 20.76.  In this case, on his substantive appeal, the Veteran indicated that he wanted a hearing before the Board via live videoconference.  The AOJ scheduled the Veteran for the requested hearing on June 18, 2015, and notified the Veteran of the hearing in a May 2015 letter.  The AOJ also sent another letter in June 2015 reminding the Veteran of the date and place of the hearing.  However, neither the May 2015 letter nor the June 2015 reminder reflects that notification of the place and time of the hearing was sent to the Veteran's representative.  The Veteran did not appear for the scheduled hearing.  As there is no indication that the Veteran's representative was properly notified of the place and time of the scheduled June 2015 Board hearing, the Board finds that the record does not show that the Veteran was provided full right to representation at that stage of his appeal.

Under the circumstances, the Board finds that the Veteran has not been provided his full due process right to representation at all stages of the appeal, and that the appeal must be returned to the AOJ to afford the Veteran's representative an opportunity to review the January 2012 SOC, to provide the Veteran and his representative an opportunity to offer any additional evidence and/or argument on the matter currently on appeal, and to provide the Veteran another opportunity to have a hearing before the Board.

Finally, the Board observes that correspondence recently sent by VA to the Veteran was returned as undeliverable.  However, earlier correspondence sent to the same address was not returned to VA as undeliverable.  Therefore, it is unclear whether the Veteran's address currently of record is correct.  As such, prior to completing the actions described above, the AOJ must ensure that the Veteran's address currently of record is correct.


Accordingly, the case is REMANDED for the following action:

1.  Take any steps necessary to ensure that the Veteran's address currently of record is correct.

2.  Provide the Veteran and his representative a copy of the January 2012 Statement of the Case, and allow an adequate amount of time so that the Veteran and/or his representative may offer any additional evidence or argument in support of the Veteran's claim.

3.  Provide the Veteran another opportunity to have a hearing before a member of the Board on the matter currently on appeal.  If the Veteran indicates that he would like a hearing before the Board, communicate with the Veteran to determine a date when he will be able to attend the type of Board hearing requested.  Then, schedule the Veteran for a hearing before a member of the Board at his local VA office.  See 38 C.F.R. § 20.704.  Notify the Veteran and his representative of the place and time of the hearing not less than 30 days prior to the hearing date.  See 38 C.F.R. § 19.76.

4.  If the Veteran indicates that he does not want a hearing before the Board, undertake any further development deemed warranted, to include providing a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Then, review the expanded record, including any evidence entered since the Statement of the Case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




